Wells, J.
The question arising upon the pleadings in .this case is, whether an action upon a judgment rendered in the State of Illinois, in which it-appears that a garnishee was summoned in the suit, and paid into court the sum by him disclosed, can be maintained in this State against the defendant, who was not an inhabitant of that State, and did not reside there when it was rendered, nor when the original process was commenced upon which it was founded, but resided then in this State, and had no notice of the suit, and did not appear and answer to it.
In the case of the Middlesex Bank v. Butman, 29 Maine, 19, it was decided, that when it appears that a court rendering 'a judgment in another State had no jurisdiction of the parties, it will not be received here as a valid judgment, so as to prevent the maintenance of a suit for the original cause of action.
The only material difference between that case and this, consists in the garnishment and the payment of the money by the garnishee. The judgment in Illinois might be a protection to him, and the effects of the defendant in his hands might be lawfully applied in satisfaction of the judgment. But they being insufficient to satisfy it, the creditor has brought his action upon it to recover the balance. It is not perceived how jurisdiction over the effects, by attaching them in the hands of the garnishee, could give jurisdiction over the person of the defendant, who was not then amenable to it. The courts of a State may have jurisdiction over property situate within its limits, so as to authorize a seizure and sale of sueh *317property according to its laws, but the exercise of such authority does not draw to them jurisdiction over the person of the owner residing in another State. No adequate protection can be afforded to persons, residing out of the State where the judgment is rendered, without the adoption of this principle. If no property had been attached in the hands of the garnishee, according to the authorities cited in argument, there would have been no jurisdiction over the defendant, and that act and payment in pursuance of it cannot be extended beyond their just effect, which gave the court power over the property and nothing more. And such was the opinion of Parsons, C. J. as stated by way of illustration in Bissell v. Briggs, 9 Mass. 468.
In the case of Woodward v. Tremere & al. 6 Pick. 354, the replication states, that a schooner belonging to the defendants had been attached in North Carolina, and that a garnishee had been summoned, and he disclosed money in his hands belonging to the defendants, and was ordered by the court to pay it over to the plaintiff. But these facts were not regarded as sufficient to take the case out of the principle determined in Hall v. Williams, 6 Pick. 232, in accordance with which the case of Middlesex Bank v. Butman was decided. Rangeley v. Webster, 11 N. H. 299; Ewer v. Coffin, 1 Cush. 24; Story’s Conf. of Laws, § 549.
We do not consider, that the court in Illinois acquired jurisdiction over the defendant, by summoning the garnishee and the payment of the sum disclosed, so as to enable the plaintiff to maintain an action on the judgment in this State, and the defendant’s pleas are adjudged good.
The plaintiff has asked leave to amend his declaration by inserting appropriate counts upon the original cause of action. The request can be - granted if the original cause of action is the same, as that now contained in the declaration. If the judgment were valid here, the original claim would be merged in it. But such is not the case. In Perrin v. Keen, 19 Maine, 355, an action was brought upon certain notes against the defendants as co-partners, but they were not considered *318valid, and an amendment was allowed by filing a new count upon the original claim. That appears to be a direct authority in favor of the plaintiff in relation to the power of the court to grant the amendment in this case. Barker v. Burgess, 3 Metc. 273.
The plaintiff originally claimed to recover compensation for work and labor done, and on an account stated. The action upon the judgment was to recover for the same, though in a different form. The amendment is admissible, but as the defendant has been subjected to the expense of litigating upon the demurrer, the question of the validity of the- judgment, it ought not to be granted without terms. It can be made by striking out the existing counts, and inserting others upon the original claim, upon payment of costs. Eaton v. Brown, 8 Greenl. 22.
It is suggested by the defendant’s counsel, that the amendment will be unavailing, because an action of debt camiot be sustained for work and labor done. But the law has been otherwise settled. Norris v. School District No. 1, in Windsor, 3 Fairf. 293; 1 Chit. on Plead. 100 and 197; 8 Pick. 178.